CONCURRING- OPINION.
VALLIANT, C. J.
If the question of jurisdiction in the municipal court of cases of this kind were one of first impression I would concur in the dissenting opinion filed by my brother Geaves. But on looking back over the cases that have been decided by this court -1 have come to the conclusion that whilst the question has not been directly decided by this court, yet cases have been here in which the question might have been raised but was not, and the subject was passed over in silence, the jurisdiction apparently acquiesced in by the parties and not questioned by the court. In its first charter adopted in 1889 by. Kansas City under Sec. 16 of Art. 9, there was created a mayor’s court upon which was conferred jurisdiction in cases of this kind and which the Charter of 1909 now confers on the municipal court. Thus for more than twenty years the city has acted on the assumption that it had authority to create such a court and confer on it such jurisdiction. In that period doubtless property rights have been acquired to a great *561extent and I believe it would now be unwise to declare that rights which have arisen out of the exercise of such jurisdiction by such courts cannot be upheld. For this reason I concur in the opinion of brother KeNNISH in this case.
Ferriss, J., concurs in these views.